CIBC World Markets7th Annual Consumer Growth ConferenceJuly 10, 2007 * Safe Harbor Information contained in this presentation, other than historical information, should be considered forward-looking. Forward-lookingstatements are subject to various risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize,or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or expected. Among the key factors that may have a direct bearing on Krispy Kreme's operating results, performance or financial condition are theoutcome of pending governmental investigations, including by the Securities and Exchange Commission and the United StatesAttorney's Office for the Southern District of New York; potential indemnification obligations and limitations of our director and officerliability insurance; material weaknesses in our internal control over financial reporting; our ability to implement remedial measuresnecessary to improve our processes and procedures; negative publicity; significant changes in our management; our ability, and ourdependence on the ability of our franchisees, to execute our and their business plans; our ability to implement our international growthstrategy; currency, economic, political and other risks associated with our international operations; the price and availability of rawmaterials needed to produce doughnut mixes and other ingredients; compliance with governmental regulations relating to food productsand franchising; our relationships with wholesale customers; our ability to protect our trademarks; restrictions on our operationscontained in our senior secured credit facilities; changes in customer preferences and perceptions; risks associated with competition;and other factors discussed in Krispy Kreme's Annual Report on Form 10-K for fiscal 2007 and other periodic reports filed with theSecurities and Exchange Commission. * Investment Highlights £Great Brand £Attractive Category Growth £Portfolio of Revenue Streams £Progress on The Turnaround £Business Potential and Plans * Great Brand - 70 Years * Attractive Category Growth Krispy Kreme’s QSR Segment Sales Growth (%) Current Focus Non-traditional QSR segments such as Bakery Café, Beverage and Doughnuts have grown morequickly than traditional segments such as Hamburgers and Pizza. Higher Growth in Non-Traditional QSR Segments Source: Technomic Information Services (2006). * Portfolio of Revenue Streams (1) As defined in the Company’s 2007 Secured Credit Facilities. FY07 Results Systemwide Shops395 Company Shops 113 Total Revenue$461MM Net (Loss) $(42MM) Adjusted EBITDA (1)$38MM * FranchiseOperations 5% of Revenue Domestic International Company Stores 70% of Revenue Retail Convenience Store Grocery Store Supply Chain 25% of Revenue Mix Components As of FY07 Portfolio of Revenue Streams * Percent of Revenue Relative Margins Growth Drivers Shops Same Shop Sales Portfolio of Revenue Streams As of FY07 Supply Chain Mix 35% +++ ü ü Other Ingredients 60% + ü ü and Supplies Equipment 5% + ü * Number of Shops as of 4/29/07 Portfolio of Revenue Streams Royalties Franchise Operations Domestic Franchisees Associates 52 1% - 3% Area Developers 109 4.5% International Franchisees 129 6% * Percent of FY07 Revenue Relative Margins Growth Drivers NShops ew Same Shop Sales Portfolio of Revenue Streams Company Shops Factory Retail 40% +++ ü Off Premises C-Store 28% ++ ü ü G/Mass 31% + ü Satellite Retail 1% ++++ ü ü * Progress On The Turnaround £Issues We’ve Resolved £Long-Standing Challenges We’re Addressing £Plan For Sustained Growth * FY06 Today Issues We’ve Resolved ·Rebuilt Cash Flow $2MM $22MM·Restated FY01-FY05 Financials Delayed Completed ·Reported Financials 5 Years “Open” Current ·Resolved Critical Legal Matters $1.7B Exposure ·Reduced Guarantees $34MM $17MM Settlements ·Restructured Troubled Franchisees ~10 2-3 ·Reduced Special Professional Fees $8MM/Quarter $1MM/Quarter ·Recapitalized Balance Sheet L+725 L+300 ·Ramped Up International 50 120 ·Rolling Out Innovation Limited Program ·Reconstituted Board of Directors 80% “New” ·Revamped Senior Management Interim (KZC) New Management * Daryl BrewsterChief Executive Officer 25+ Doug Muir Chief Financial Officer 30+ Jeff Jervik U.S. Operations 25+ Sandy Michel General Counsel 25+ Ken Hudson Human Resources 25+ Jeff Welch International Ops. & Dev. 22+ Brad Wall Supply Chain 11+ Stan Strategic Marketing 19+ Steve Lineberger Strategic Growth Initiatives 25+ Mansour Tavangaran Research & Development 22+ Experience Experienced Leadership Team * Challenges We’re Addressing £Re-set Underperforming U.S. Expansion Markets £Improve System Economics ·Shop Margins/Commodities ·Cost Structure £Drive Growth Model ·Same Shop Sales: HQSC, Product News ·Small Shop Expansion: Flexible Market Plans * Vision Sharing Sweet Smiles Worldwide Efficient Business System (Costs & Assets) Proprietary Mix Company Shops Franchisee Royalties £Doughnuts & Complementary Products £Franchise-Driven Growth £Focused Channel Strategies ·Focus on Smaller Retail Units * FY073+ Years Sales Same Shop Sales ~Flat % Complementary Items 10% % Retail (Systemwide) ~55% Shops Total 395 500+ Smaller Shops (<2000 sg.ft.) ~25% Franchise Owned ~75% Savings Company Shop Margins 1% 10% G&A (excluding special charges) 9% Asset Base Assets Deployed $349MM Cash From Operating $22MM Activities Goals * Strategies £Keep Klean £Run Great Krispy Kreme Shops ·Same Shop Sales £Ignite Innovation & Growth ·Small Shop Expansion £Save Money Everywhere ·Savings £Power the Organization £You - The Owners * Same Shop Sales £ Retail Execution £ Product News ·Doughnuts and Complementary Products £ Marketing and Messaging £ Focused Channel Strategies * Focus on the Areas that Drive Revenue • In and out within 5 minutes • Friendly Sales People • Clean and Inviting Surroundings Retail Execution Same Shop Sales * Retail Execution Get Consumers In! Trade Them Up! Get Them Back! Same Shop Sales * August September Monthly News November/December July October Same Shop Sales * Coffee •Simplified Program •New Combos •Improved Merchandising (Q3) Chillers •New/Improved Program •Q2 Launch Systemwide •Fruity and Kremey Blends Ice Kreme (Test) •Company, Franchise •Beginning Q2 •Doughnut Sundaes, Shakes, Cones & Cups Same Shop Sales Complementary Products * Same Shop Sales New Image Here Marketing and Messaging £Increasing Product Media Mentions £Restoring Local Shop Marketing £Advertising Test ·Retail Sales - Same Shop SalesGrowth ·Expanding into New Markets * Focused Channel Strategy Lever C-Store Strength Same Shop Sales More Doors £HQSC to the Case £C-store Solution Program £Recently Approved Doors Raise Average per Door £Add Packaged Product £Expand Hispanic Products £Test PM Day Part Products * Small Shop Expansion £International Expansion £Domestic Small Retail Shops ·Flexible Market Plans * Small Shop Expansion Store Breakdown - As of 4/29/07 DomesticInt’lTotal Company 1086 114 Franchise 161 129 290 404 Large Factory 235 43 278 Small Factory 1 22 23 Satellites 33 70 103 404 * Systemwide Store Breakdown International Sales Increase Small Shop Expansion + 87% increase 33% International 67% Domestic Q1 FY08 International * 135 International Krispy Kreme Shops Phase 1
